DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed November 19, 2020.  Claims 1-3 and 8-13 are currently pending, of which claims 1, 2, and 10 are currently amended.  Claims 4-7 were previously canceled and claims 11-13 are newly presented.
Examiner notes that no paragraph numbers have been included with Applicant’s specification.  Therefore, any references to the Specification below are made to the pre-grant publication of the current application (U.S. 2017/0277368).

Response to Arguments
Rejections Under 35 USC 112
Applicant has amended the claim at issue and the previous rejections under both 35 U.S.C. §§ 112(a) and 112(b) have been withdrawn. Nevertheless, in light of the new amendments, new rejections have been introduced below.

Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered but are not persuasive.
Applicant argues that the claim amendments overcome the previously cited art and that “Won does not explicitly disclose or suggest the specific way of determining the exact number of index items to be omitted from the index list, let alone such exact number being determined to correspond to the difference between the number of index See Remarks 7. Examiner respectfully disagrees with this argument as well as Applicant’s characterization of the claim language. The current claim language does not offer that level of specificity with regards to the threshold. As a first issue, Examiner notes the new rejection under 35 U.S.C. §112(b), as detailed in the rejection sections below these remarks. In addition to the interpretation issues the claim language presents, there is also nothing concrete required beyond merely omitting items that have less content on the screen. In Won, the user is presented with content items in a user interface, separated by content headers/indexes, as well as having a scrollbar with indexes as well. See Won Figs. 4-9E. As long as Won provides for some content to be hidden, then it will be hidden. Obviously Won shows scrollbar indexes hidden in the cited figures, but Won also shows that “sections” can be omitted if they cannot fit on the screen, which is due to the fact that there is too much content from a particular section already displayed. See Id. at 4-9E and paras. [0094-95] and [0101-105].
Examiner notes that Applicant has somehow made the claim language broader. All that is required is more content being displayed omits other indexes. The claim language is still very broad. The index is not tied to the physical scrollbar at all. For example, when looking at the cited Figures of Won, one could argue that the letter header for the separate sections could be an index. Or it could be the markings on the scrollbar themselves. Either way, as discussed above, Won omits content on the screen in an obvious way to one of ordinary skill in the art. Furthermore, what one of ordinary skill in the art would find obvious in view of the broad scope of the claim language is equally broad (but reasonable). It is important for Applicant to focus on how these omit items may be further determined beyond the perspective of the points addressed in the rejections below, specifically with regards to the fact that Won discusses many of the claimed concepts in a broad way, or in a way that one of ordinary skill would find obvious. This includes omitting indexes of the particular letters of Won that just simply cannot be displayed based on the amount of content in the screen. In the same instance, the amount of content can be limited as well and fill the entire screen (based on however much content the user desires to have on the device), and therefore nothing will be omitted. Both of these concepts are addressed with respect to their respective claim rejections below.
Furthermore, Examiner encourages language that gets very specific as to the structure of the content display and their respective indexes, as well as cleaning up the language of the independent claim to address the issues 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “regardless of a number of the content items” and there is insufficient support for this limitation of the claim. Applicant’s disclosure discusses the See Specification paras. [0039-40]. There is not support for this further “regardless” qualifying limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 8-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “one or more omit items of a number of difference between a number of the index items and a threshold value…” and there are multiple issues with this language. Firstly, it is unclear what this claim is actually accomplishing because the grammar does not appear to make sense – “of a number of difference between…” causes interpretation issues and Examiner is unsure what the claim language is attempting to say nor how to even interpret the claim language. For examination purposes, the claim will be interpreted as omitting items when more content is available to be displayed but cannot be due to any constraint.
Claims 2, 3, and 8-13 are rejected based on their dependency from rejected claim 1.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, and 12 is/are rejected under 35 35 U.S.C. 103 as being unpatentable over Won (U.S. Publication No. 2014/0059482).
As per claim 1, Won teaches an information processing apparatus comprising: 
a memory storing a plurality of content items which are sorted into a plurality of index items; and a central processing unit (CPU) configured to (See Won paras. [0043-46] and [0095]): display a first list of at least a portion of the plurality of content items on a display; (See Won Figs. 14A-14C and paras. [0095-97]: sequentially arranged scrollbar indexes).
However, while Won may not explicitly teach determine one or more omit items of a number of difference between a number of the index items and a threshold value when the number of the index items is equal to or more than the threshold value,; and display a second list of index items corresponding to a list of content items, wherein the second list omits the determined one or more omit items from the plurality of index items, Won does teach these concepts in an obvious way (See Won Figs. 4-9E and paras. [0094-95] and [0101-105]: user can view a list of content items and select a second list by interacting with icon representing a second index. The previously omitted second index area is now displayed with the plurality of content items associated therewith; Figs. 14A-14C and paras. [0087] and [0204-206]: can display partial lists of the scrollable index areas which can depend on the number of the content).
Specifically, Won allows for only a certain amount of content to be displayed on the screen and therefore, one of ordinary skill in the art would understand that if there is a large number of content this would exceed a threshold of what can be displayed on the screen and therefore will be omitted.

As per claim 8, Won further teaches wherein the CPU is configured to: display each item of the second list index in a region having a size corresponding to a number of content items sorted into said each item (See Won Figs. 14A-14C and paras. [0087]: list can be displayed depending on the number of the at least one item/index. Can also be limited by screen size, but if one region has only 1 item, then that list of that particular letter or # index will only show the one item).

As per claim 9, Won further teaches wherein the CPU is configured to: determine an order of the plurality of index items; receive an operation of selecting a first item in the second list displayed on the display, the second list omitting the one or more omit items from the plurality of index items; when no content item is sorted into the first item, receive the operation as an operation of selecting a second item next to the one or more omit items in the determined order, the second item having one or more content items sorted thereto; and in response to receiving the operation of selecting the second item, perform a process displaying the second item and the one or more content items sorted into the second item (See Won Figs. 14A-14C and paras. [0095-97]: sequentially arranged scrollbar indexes; Figs. 4-9E and paras. [0101-105]: user can view a list of content items and select a second list by interacting with icon representing a second index. The previously omitted second index area is now displayed with the plurality of content items associated therewith).

As per claim 11, Won further teaches wherein the threshold value is determined to be a number of displayable rows on the display (See Won Figs. 4-9E and para. [0087]: content items arranged in rows and one of ordinary the number of content items shown is limited to the number of rows that are able to be displayed on the screen)

As per claim 12, Won further teaches wherein the CPU is configured to: when the number of index items is less than the threshold value, not determine the one or more omit items, regardless of a number of the content items (See Won Figs. 4-9E and paras. [0087]: one of ordinary skill in the art would recognize that if there is a limited number of content, such as that which can only fit on the screen and no more, then there will not be any omitted items. This would be less than the threshold value of items that cannot fit on the screen and therefore the items would not be omitted).

Claims 2, 3, and 13 is/are rejected under 35 35 U.S.C. 103 as being unpatentable over Won as applied above, and further in view of Ording et al. (U.S. Publication No. 2011/0022985; hereinafter “Ording”).
As per claim 2, while Won teaches the omit items, Won does not explicitly teach wherein the omit item has a smaller number of content items than the other index items not omitted.
Ording teaches these limitations of the claim (See Ording paras. [0012] and [0050]: “display of a respective index symbol may be skipped when the list of information items contains no items for the particular index symbol”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the omissions of Won with the hidden symbols of Ording. One would have been motivated to combine these references because both references disclose displaying and hiding index symbols on a scrollbar, and Ording enhances the user experience by further clarifying and adding rules to the scrollbar of Won, allowing for the user to easily understand why indexes are being omitted.

As per claim 3, Won does not explicitly teach wherein one or more index items into which no content item is sorted are determined to be the one or more omitted items.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Won with the teachings of Ording for at least the same reasons as discussed above in claim 2

As per claim 13, Won further teaches wherein the CPU is configured to: after determining a number of the one or more omit items as the number of difference between the number of the index items and the threshold value, determine which actual one of the index items should be the one or more omit items in accordance with the following rules: (ii) an index item classified into a different group from a currently displayed index item is more likely to be determined as the omit item (See Won Figs. 4-9E and paras. [0094-95]: indexes can be categorized/grouped based on letter, which one of ordinary skill would understand could be omitted if that current letter is not displayed. Therefore, as a user scrolls through the content items, they are presented with different indexes that can be omitted based on what letter is currently selected).
However, while Won teaches the omit items and the difference in the number of index items, Won does not explicitly teach (i) an index item with a smaller number of content items is more likely to be determined as the omit item.
Ording teaches these limitations of the claim (See Ording paras. [0012] and [0050]: “display of a respective index symbol may be skipped when the list of information items contains no items for the particular index symbol”).

Claim 10 is/are rejected under 35 35 U.S.C. 103 as being unpatentable over Won as applied above, and further in view of Sura et al. (U.S. Publication No. 2013/0111412; hereinafter “Sura”).
As per claim 10, while Won teaches the content items and index item, Won does not explicitly teach wherein at least one content item is sorted into the index item that is determined to be the omit item.
Sura teaches these limitations of the claim (See Sura paras. [0024-25] and [0054]: threshold number of items that can be displayed, such that this threshold would show that the content with more items will be displayed. It also hides content that exists in the hierarchy. This includes content of various amounts, and would be applied to the omissions of Won/Ording).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the omissions of Won with the number of content items of Sura. One would have been motivated to combine these references because both references disclose displaying hierarchically related content indicators, and Sura enhances the user experience by providing for more defined rules to contribute to the amount of information displayed to the user on the screen.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2142